      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 1 of 13 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

__________________________________________
                                          )
General Tools & Instruments, LLC          )
                                          )                    Case No.:
       v.                                 )
                                          )                    Judge:
Does 1-2092, As Identified in Exhibit 2   )
                                          )                    Magistrate:
                                          )
__________________________________________)

                                           COMPLAINT

          Plaintiff General Tools & Instruments, LLC hereby files this Complaint for, inter alia,

trademark infringement, counterfeiting, and related claims against Defendants, on personal

knowledge as to Plaintiffs’ own activities and on information and belief as to the activities of

others:

                                            THE PARTIES

   1. General Tools & Instruments, LLC is a New York Limited Liability Company that

maintains its principal place of business at 75 Seaview Drive Secaucus, New Jersey 07094.

Plaintiff operates a webstore at https://www.generaltools.com/ and sells merchandise straight to

retailers within the geographic jurisdiction of this Court as shown in Exhibit 1 as well as directly

to consumers throughout the United States through national partners.

   2. Defendants identified on Exhibit 2 are all believed to be individuals and unincorporated

business associations who, upon information and belief, reside in foreign jurisdictions. The true

names, identities and addresses of Defendants are currently unknown.

   3. Defendants conduct their illegal operations through fully interactive commercial websites
      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 2 of 13 PageID #:1




hosted on various e-commerce sites, such as Amazon, eBay, Wish, and AliBaba (“Infringing

Websites” or “Infringing Webstores”). Each Defendant targets consumers in the United States,

including the State of Illinois, and has offered to sell and, on information and belief, has sold and

continues to sell counterfeit products that violate Plaintiff’s intellectual property rights

(“Counterfeit Products”) to consumers within the United States, including the State of Illinois and

Northern District of Illinois. Defendants have the capacity to be sued pursuant to Federal Rule of

Civil Procedure 17(b).

   4. Through their operation of the Infringing Webstores, Defendants are directly and personally

contributing to, inducing and engaging in the sale of Counterfeit Products as alleged, often times

as partners, co-conspirators and/or suppliers.

   5. Upon information and belief, Defendants are an interrelated group of counterfeiters

working in active concert to knowingly and willfully manufacture, import, distribute, offer for sale,

and sell Counterfeit Products.

   6. Defendants intentionally conceal their identities and the full scope of their counterfeiting

operations in an effort to deter Plaintiff from learning Defendants’ true identities and the exact

interworking of Defendants’ illegal counterfeiting operations. The identities of these Defendants

are presently unknown. If their identities become known, Plaintiff will promptly amend this

Complaint to identify them.

   7. Defendants are primarily Chinese and all market counterfeit products that highlight

particular aspects of the ANGLE-IZER official design, including knobs and 4 rotating arms

featuring inches and metric measurements, and, on information and belief, all source their goods

from a common manufacturer or consortium of manufacturers united under the direction or

influence of local or national governments.
         Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 3 of 13 PageID #:1




                                      JURISDICTION AND VENUE

    8.      This is an action for trademark counterfeiting and trademark infringement, and unfair

competition and false designation of origin arising under the Trademark Act of 1946, 15 U.S.C. §§

1051, et seq., as amended by the Trademark Counterfeiting Act of 1984, Public Law 98-473

(October 12, 1984), the Anti-Counterfeiting Consumer Protection Act of 1996, Pub. L. 104-153

(July 2, 1996), and the Prioritizing Resources and Organization for Intellectual Property Act of

2007, H.R. 4279 (October 13, 2008) (the "Lanham Act"), and for unlawful and deceptive acts and

practices under the laws of the State of Illinois.

    9. This Court has original jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1332

and 1338(a) and (b); and 15 U.S.C. §§ 1116 and 1121. This Court has jurisdiction, pursuant to the

principles of supplemental jurisdiction and 28 U.S.C. § 1367, over Plaintiffs’ claims for unlawful

and deceptive acts and practices under the laws of the State of Illinois.

    10. This Court has personal jurisdiction over Defendants in that they transact business in the

State of Illinois and in the Northern District of Illinois.

    11. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 in that the Defendants are

entities or individuals subject to personal jurisdiction in this District. Venue is also proper in this

District because a substantial part of the events or omissions giving rise to the claims occurred in

this District and Defendants directly target business activities towards consumers in the State of

Illinois.

                                        BACKGROUND FACTS

    12. Plaintiff is engaged in the business of manufacturing, distributing and retailing the

ANGLE-IZER family of measuring tools throughout the world, including within the Northern

District of Illinois District (collectively, the “Plaintiff Products”) under the Federally registered
      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 4 of 13 PageID #:1




trademark identified in Paragraph 13, below. Defendants’ sales of Counterfeit Products are in

violation of Plaintiff’s intellectual property rights and are irreparably damaging Plaintiff.

   13. Plaintiff is the owner of all rights, title and interest in and to, inter alia, the ANGLE-IZER

Marks, U.S. Reg. No. 5345751 and U.S. Reg No. 5345752 (the “Marks”). The registrations are

valid, subsisting, unrevoked, and uncancelled. The registrations for the Marks constitute prima

facie evidence of validity and of Plaintiff’s exclusive right to use the Marks pursuant to 15 U.S.C.

§ 1057(b). Genuine and authentic copy of the U.S. federal trademark registration certificates for

the ANGLE-IZER Marks are attached as Exhibit 3.

   14. Plaintiff’s brand, symbolized by the ANGLE-IZER Marks, is a recognized symbol of

adjustable templates for use in measuring tiles, bricks and construction materials for cutting

purposes, and computer programs for use in calculating custom dimensions of tiles, bricks and

construction materials sold therewith. As detailed below, Plaintiff has been using the ANGLE-

IZER Marks for many years in connection with the advertising and sale of Plaintiff’s Products in

interstate commerce, including commerce in the State of Illinois and the Northern District of

Illinois. See Exhibit 1.

   15. The ANGLE-IZER Marks have been widely promoted, both in the United States and

throughout the world. Consumers, potential consumers and other members of the public and the

tool and construction industries not only associate Plaintiff’s Products with exceptional materials,

style and workmanship, but also recognize the Plaintiff’s Products sold in the United States

originate exclusively with Plaintiff.

   16. As of the date of this filing, Plaintiff’s Products are sold throughout the nation with various

national and local retail outlets and hardware chains (e.g. The Home Depot, Menards, Ace,

TrueValue, Lowes, etc.).
      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 5 of 13 PageID #:1




    17. Plaintiff maintains quality control standards for all ANGLE-IZER Plaintiff Products.

Genuine ANGLE-IZER Plaintiff Products are distributed through a nationwide network of

distributors and retailers, as noted on Plaintiff’s primary website located at www.generaltools.com

(“Website”). See Exhibit 1.

    18. The ANGLE-IZER Marks are a highly visible and distinctive worldwide symbol of

excellence in quality and uniquely associated with Plaintiff and, as a result, Plaintiff Products

bearing the ANGLE-IZER Marks have generated millions of dollars in revenue over the years.

    19. The ANGLE-IZER Marks has never been assigned or licensed to any of the Defendants in

this matter.

    20. The ANGLE-IZER Marks is a symbol of Plaintiff’s quality, reputation and goodwill and

has never been abandoned.

    21. Further, Plaintiff has expended substantial time, money and other resources developing,

advertising and otherwise promoting the ANGLE-IZER Marks.

    22. Upon information and belief, at all times relevant hereto, Defendants in this action have

had full knowledge of Plaintiff’s ownership of the ANGLE-IZER Marks, including its exclusive

right to use and license such intellectual property and the goodwill associated therewith.

    23. Recently, and for a while in the past, Plaintiff has identified the ANGLE-IZER Marks on

the Infringing Webstores and felt the impact of Counterfeit products designed to resemble

authorized retail Internet stores selling genuine ANGLE-IZER Products that Defendants had

reproduced, displayed and distributed without authorization or license from Plaintiff in violation

of the ANGLE-IZER Marks.

    24. Defendants’ use of the ANGLE-IZER Marks on or in connection with the advertising,

Marketing, distribution, offering for sale and sale of the Counterfeit Products is likely to cause and
      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 6 of 13 PageID #:1




has caused confusion, mistake and deception by and among consumers and is irreparably harming

Plaintiff.

    25. Defendants have manufactured, imported, distributed, offered for sale and sold Counterfeit

Products using the ANGLE-IZER Marks and continue to do so.

    26. Defendants, without authorization or license from Plaintiff, knowingly and willfully used

and continue to use the ANGLE-IZER Marks in connection with the advertisement, offer for sale

and sale of the Counterfeit Products, through, inter alia, the Internet. The Counterfeit Products are

not genuine ANGLE-IZER Plaintiff Products. The Plaintiff did not manufacture, inspect or

package the Counterfeit Products and did not approve the Counterfeit Products for sale or

distribution. Each Infringing Webstore offers shipping to the United States, including Illinois, and,

on information and belief, each Defendant has sold Counterfeit Products into the United States,

including Illinois.

    27. Defendants falsely advertise the sale of authentic ANGLE-IZER Products through the

Infringing webstores. Defendants’ Infringing Webstore listings appear to unknowing consumers to

be legitimate web stores and listings, authorized to sell genuine ANGLE-IZER Plaintiff Products.

    28. Defendants also deceive unknowing consumers by using the ANGLE-IZER Marks without

authorization within the content, text, and/or meta tags of the listings on Infringing Webstores in

order to attract various search engines crawling the Internet looking for websites relevant to

consumer searches for ANGLE-IZER Products and in consumer product searches within the

Webstores.

    29. Defendants go to great lengths to conceal their true identities and often use multiple

fictitious names and addresses to register and operate the Infringing Webstores. Upon information

and belief, Defendants regularly create new Webstores on various platforms using the identities
          Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 7 of 13 PageID #:1




   listed in Exhibit 2 of the Complaint, as well as other unknown fictitious names and addresses. Such

   registration patterns are one of many common tactics used by the Defendants to conceal their

   identities, the full scope and interworking of their illegal counterfeiting operations, and to prevent

   the Infringing Webstores from being disabled.

       30. Upon information and belief, Defendants will continue to register or acquire listings for the

   purpose of selling Counterfeit Goods that infringe upon the ANGLE-IZER Marks unless

   preliminarily and permanently enjoined.

       31. Plaintiff has no adequate remedy at law.



                                 COUNT ONE
             FEDERAL TRADEMARK COUNTERFEITING AND INFRINGEMENT
                               (15 U.S.C. §1114)


32. The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth herein.

33. The Plaintiff’s Marks and the goodwill of the business associated with it in the United States and

   throughout the world are of great and incalculable value. The Marks is highly distinctive and has

   become universally associated in the public mind with Plaintiffs’ Products. Consumers associate

   the Plaintiff’s Marks with the Plaintiff as the source of the very highest quality products.

34. Without the Plaintiff’s authorization or consent, and having knowledge of the Plaintiff’s well-

   known and prior rights in the Plaintiff’s Marks and the fact that Defendants’ Counterfeit Products

   are sold using Marks which is identical or confusingly similar to the Plaintiff’s Marks, the

   Defendants have manufactured, distributed, offered for sale and/or sold the Counterfeit Products

   to the consuming public in direct competition with Plaintiff’s sale of genuine Plaintiff products,

   in or affecting interstate commerce.

35. Defendants’ use of copies or approximations of the Plaintiff’s Marks in conjunction with
          Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 8 of 13 PageID #:1




   Defendant’s Counterfeit Products is likely to cause and is causing confusion, mistake and

   deception among the general purchasing public as to the origin of the Counterfeit Products, and is

   likely to deceive the public into believing the Counterfeit Products being sold by Defendants

   originate from, are associated with or are otherwise authorized by the Plaintiff, all to the damage

   and detriment of the Plaintiff’s reputation, goodwill and sales.

36. The Plaintiff has no adequate remedy at law and, if Defendants’ activities are not enjoined, the

   Plaintiff will continue to suffer irreparable harm and injury to its goodwill and reputation.

                                   COUNT TWO
               UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                                (15 U.S.C. §1125(a))

37. The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth herein.

38. The Counterfeit Products sold and offered for sale by Defendants are of the same nature and type

   as the Plaintiff’s products sold and offered for sale by the Plaintiff and, as such, Defendants’ use

   is likely to cause confusion to the general purchasing public.

39. By misappropriating and using the Plaintiff’s Marks, genuine product images and trade names,

   Defendants misrepresent and falsely describe to the general public the origin and source of the

   Counterfeit Products and create a likelihood of confusion by consumers as to the source of such

   merchandise.

40. Defendants’ unlawful, unauthorized and unlicensed manufacture, distribution, offer for sale

   and/or sale of the Counterfeit Products creates express and implied misrepresentations that the

   Counterfeit Products were created, authorized or approved by the Plaintiff, all to Defendants’

   profit and to the Plaintiff’s great damage and injury.

41. Defendants’ aforesaid acts are in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

   1125(a), in that Defendants’ use of the Plaintiff’s Marks, genuine product images and trade
          Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 9 of 13 PageID #:1




   names, in connection with their goods and services in interstate commerce, constitutes a false

   designation of origin and unfair competition.

42. The Plaintiff has no adequate remedy at law and, if the Defendants’ activities are not enjoined,

   Plaintiffs will continue to suffer irreparable harm and injury to their goodwill and reputation.



                                 COUNT THREE
            ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES (815 ILCS 510)


43. The Plaintiff repeats and realleges the foregoing allegations above as if fully set forth herein.

44. The Counterfeit Products sold and offered for sale by Defendants are of the same nature and type

   as the Plaintiff’s products sold and offered for sale by the Plaintiff and, as such, Defendants’ use

   is likely to cause confusion to the general purchasing public.

45. By misappropriating and using the Plaintiff’s Marks, genuine product images and trade names,

   Defendants misrepresent and falsely describe to the general public the origin and source of the

   Counterfeit Products and create a likelihood of confusion by consumers as to the source of such

   merchandise.

46. Defendants’ unlawful, unauthorized and unlicensed manufacture, distribution, offer for sale

   and/or sale of the Counterfeit Products creates express and implied misrepresentations that the

   Counterfeit Products were created, authorized or approved by the Plaintiff, all to the Defendants’

   profit and to the Plaintiff’s great damage and injury.

47. Defendants’ aforesaid acts are in violation of the Illinois Uniform Deceptive Trade Practices Act,

   815 ILCS 510/2 et seq., in that Defendants’ use of the Plaintiff’s Marks, genuine product images

   and trade names, in connection with their goods and services in interstate commerce, constitutes a

   false designation of origin and unfair competition.
         Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 10 of 13 PageID #:1




48. Plaintiffs have no adequate remedy at law and, if the Defendants’ activities are not enjoined, the

   Plaintiff will continue to suffer irreparable harm and injury to its goodwill and reputation.



                                           PRAYER FOR RELIEF

   WHEREFORE, the Plaintiff prays for judgment against Defendants in favor of the

   Plaintiff on all counts as follows:

           1. That Defendants, their officers, agents, servants, employees, attorneys, confederates,

   and all persons in active concert with them be temporarily, preliminarily and permanently

   enjoined and restrained from:

   (i) using the Plaintiff’s Marks or any reproduction, counterfeit, copy or colorable imitation of the

   Plaintiff’s Marks in connection with the distribution, advertising, offer for sale and/or sale of

   merchandise not the genuine products of the Plaintiff; and

   (ii) passing off, inducing or enabling others to sell or pass off any Counterfeit

   Products as genuine products made and/or sold by the Plaintiff; and

   (iii) committing any acts calculated to cause consumers to believe that Defendants’ Counterfeit

   Products are those sold under the authorization, control, or supervision of Plaintiff, or are

   sponsored by, approved by, or otherwise connected with Plaintiff;

   (iv) further infringing the Plaintiff’s Marks and damaging Plaintiff’s goodwill;

   (v) competing unfairly with Plaintiff in any manner;

   (vi) shipping, delivering, holding for sale, distributing, returning, transferring or otherwise

   moving, storing or disposing of in any manner products or inventory not manufactured by or for

   Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and that bear the ANGLE-

   IZER Marks or any reproductions, counterfeit copies, or colorable imitations thereof;

   (vii) using, linking to, transferring, selling, exercising control over, or otherwise owning or
      Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 11 of 13 PageID #:1




operating the Infringing Webstores, listings, or any other domain name that is being used to sell

or is the means by which Defendants could continue to sell Counterfeit Products;

(viii) operating and/or hosting websites at the Infringing Webstores and any other domain names

registered or operated by Defendants that are involved with the distribution, Markseting,

advertising, offering for sale, or sale of any product bearing the Plaintiff’s Marks or any

reproduction, counterfeit copy or colorable imitation thereof that is not a genuine product or not

authorized by Plaintiff to be sold in connection with the Plaintiff’s Marks; and,

(ix) registering any additional domain names that use or incorporate any of the Plaintiff’s Marks;

and

       2. That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

       (i) displaying images protected by the Plaintiff's Copyright in connection with the

distribution, advertising, offer for sale and/or sale of any product that is not a genuine Plaintiff

Product or is not authorized by Plaintiff to be sold in connection with the Plaintiff's Copyright;

and

       (ii) shipping, delivering, holding for sale, distributing, returning, transferring or otherwise

moving, storing or disposing of in any manner products or inventory not manufactured by or for

Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and protected by the Plaintiff's

Copyright or any reproductions, counterfeit copies, or colorable imitations thereof.

       (iii) possessing any product bearing the Plaintiff’s Marks or any reproduction, counterfeit

copy or colorable imitation thereof that is not a genuine product or not authorized by Plaintiff to

be sold in connection with the Plaintiff’s Marks. As part of compliance with this provision, we
     Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 12 of 13 PageID #:1




ask that Defendants or those who possess Defendants’ infringing goods, segregate and destroy

infringing goods; and,

       3. That Defendants, within ten days after service of judgment with notice of entry thereof

upon them, be required to file with the Court and serve upon the Plaintiff’s a written report under

oath setting forth in detail the manner in which Defendants have complied with any and all

injunctive relief ordered by this Court.

       4. Entry of an order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including any Internet search engines, Webstore hosts or their

administrators that are provided with notice of the injunction, cease facilitating access to any or

all webstores through which Defendants engage in the sale of Counterfeit Products using the

Plaintiff's Marks;

       5. That Defendants account for and pay over to Plaintiff any and all profits realized by

Defendants by reason of Defendants’ unlawful acts herein alleged, and that the amount of

damages for infringement of the ANGLE-IZER Marks be increased by a sum not exceeding

three times the amount thereof as provided by law as provided by 15 U.S.C. § 1117;

       6. In the alternative, that Plaintiff be awarded statutory damages of One Hundred

Thousand Dollars (U.S.) and No Cents ($100,000.00) for each and every use of the Plaintiff's

Marks counterfeited by each Defendant

       7. That Plaintiff be awarded its reasonable attorneys’ fees and costs; and,

       8. Grant Plaintiff such other and further legal relief as may be just and proper



       Respectfully Submitted,
Case: 1:19-cv-02519 Document #: 1 Filed: 04/15/19 Page 13 of 13 PageID #:1




 Dated: April 15, 2019

                                              By:             /s/ Rishi Nair
                                                                          Rishi Nair
                                                                  ARDC # 6305871
                                                                    Kevin J. Keener
                                                                  ARDC # 6296898
                                                         Keener & Associates, P.C.
                                                    161 N. Clark Street, Suite #1600
                                                                  Chicago, IL 60601
                                                                     (312) 375-1573
                                                        rishi.nair@keenerlegal.com
                                                     kevin.keener@keenerlegal.com
